DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17539654 filed on 12/01/2021. Claims 1-9 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. JP2020-214496, filed in Japan on 12/24/2020, has been received.

Specification
The disclosure is objected to because of the following informalities:
In page 11, line 5 of paragraph 4, and line 6 of paragraph 5, “541B” should read “51B”
Appropriate correction is required.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent Pub. No. 2020/0111401 A1) in view of Lee (US Patent Pub. No. 2016/0125844 A1).
Regarding claim 1, Zhao teaches a display device (Zhao, Fig. 6, [0100], display device), comprising: 
a display region including a plurality of pixel circuits (Zhao, Fig. 6, display panel 500 with pixels comprising R G and B sub-pixels); and 
a driver for outputting a control signal to the plurality of pixel circuits (Zhao, Fig. 6, driving device 600), 
wherein: 
the display region includes a first region and a second region having a lower pixel circuit density than the first region (Zhao, Fig. 6 and [0116], two pixel densities, i.e. region where pixels are place one next to each other as first region with first density, region with empty spaces between pixels as second region with second density).
Lee does not seem to explicitly teach the driver includes a plurality of output buffers, each of the plurality of output buffers simultaneously outputs the control signal to the plurality of pixel circuits, 
the plurality of output buffers include a first output buffer and a second output buffer, 
the number of the pixel circuits as output destinations of the control signal of the first output buffer is larger than the number of the pixel circuits as output destinations of the control signal of the second output buffer, and 
a channel width of a drive transistor of the first output buffer is larger than that of a drive transistor of the second output buffer.
However, in a related art of driving a display with pixels arranged in a matrix, Lee teaches that it is known in the art that there is a need for a scan driving unit to properly output the data into a display panel and that in the scan driving unit, a buffer is included (Lee, [0005]-[0007] and Fig. 3, buffers B).
Lee also teaches that before the time of first effective filing of the claimed invention, there had been a recognized problem in the art that due to the different number of pixels connected to each scan signal lines, the load of the different scan lines are also different and causes RC delay of scan signals to be difference and causes pixels to emit light of different brightness (Lee, [0068] and [0076]). Such issue also exists in the display of Zhao, being that as an example, rows 2, 3 and 4 in Fig. 6 of Zhao are connected to 8, 4 and 6 pixels respectively.
There were a finite number of identified and predictable potential solutions to the recognized problem. Lee teaches a solution of the driver includes a plurality of output buffers (Lee, Fig. 5, buffers B in scan driving unit 220), each of the plurality of output buffers simultaneously outputs the control signal to the plurality of pixel circuits (Lee, Fig. 7), 
the plurality of output buffers include a first output buffer and a second output buffer (Lee, Fig. 5 and [0078], buffers B1-Bn are formed into larger size if the load of the scan line is larger), 
the number of the pixel circuits as output destinations of the control signal of the first output buffer is larger than the number of the pixel circuits as output destinations of the control signal of the second output buffer (Lee, [0068], the load of the scan lines is according to the number of the pixels connected to the scan line; Lee, [0080], as an example, the size of buffer Bx is larger than other buffers because it is connected scan line SLx with the largest load and number of pixels; Lee, [0083], as load is larger a corresponding buffer size may be formed larger), and 
a size of the first output buffer is larger than that of a size of the second output buffer (Lee, [0068], the load of the scan lines is according to the number of the pixels connected to the scan line; Lee, [0080], as an example, the size of buffer Bx is larger than other buffers because it is connected scan line SLx with the largest load and number of pixels; Lee, [0083], as load is larger a corresponding buffer size may be formed larger).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include the buffers of different sizes as suggested in Lee in the display of Zhao. The suggestion/motivation would have been in order to control the display pixels to emit the same brightness (Lee, [0082]).
Zhao in view of Lee does not seem to explicitly teach the increase in size of the buffers are done by increasing the channel width of the driving transistors in the buffers.
However, [0085]-[0087] of Lee teaches the size of the buffers are decided by the size of transistor used in the buffer, and the size of the transistor is indicated by a W/L ratio of the transistor, where W is a channel width and L is the channel length.
Before the time of first effective filing of the claimed invention there were a finite number (2) of identified  and predictable potential solutions to the recognized need to increase the size of the buffer, by increasing channel width or decrease channel length.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. One of ordinary skill in the art would have choose increase channel width over decrease channel length to achieve the increase transistor size, to achieve the same result without sacrificing performance when decreasing the channel length.
Regarding claim 2, Zhao in view of Lee teaches the limitations of parent claim 1 and further teaches the plurality of output buffers further includes a third output buffer (Lee, Fig. 5, e.g. Bx=first output buffer, B2=second output buffer, B1=first output buffer; Zhao, Fig. 6, e.g. rows 1, 2, 7 and 8 are connected to first output buffer, rows 4 and 6 connected to second output buffer, rows 3 and 5 are connected to third output buffer), 
the number of the pixel circuits as output destinations of a control signal of the third output buffer is smaller than the number of the pixel circuits as the output destinations of the control signal of the second output buffer (Lee, [0068], the load of the scan lines is according to the number of the pixels connected to the scan line; Lee, [0080], as an example, the size of buffer Bx is larger than other buffers because it is connected scan line SLx with the largest load and number of pixels; Lee, [0083], as load is larger a corresponding buffer size may be formed larger; Zhao, Fig. 6, e.g. number of pixels in row 2>row 4>row 3), and 
a channel width of a drive transistor of the third output buffer is smaller than that of the drive transistor of the second output buffer (similar to rationale of rejection in claim 1 above, size of the transistor in output buffer is adjusted by adjusting the channel width), 
the first output buffer controls the pixel circuits in the first region connected to control lines passing through the first region without passing through the second region (Zhao, Fig. 6, e.g. row 2), 
the second output buffer controls the pixel circuits in the first region and the pixel circuits in the second region connected to control lines passing through the first region and the second region (Zhao, Fig. 6, e.g. row 4), and 
the third output buffer controls the pixel circuits in the first region connected to control lines passing through the first region and the second region (Zhao, Fig. 6, e.g. row 3).
Regarding claim 3, Zhao in view of Lee teaches the limitations of parent claim 2 and further teaches the plurality of output buffers output control signals for controlling transistors for writing data signals in retention capacitances in the pixel circuit (Lee, Fig. 2, data signal from data line DL is controlled to be written into capacitor Cst by the signal from scan line SL).
Regarding claim 4, Zhao in view of Lee teaches the limitations of parent claim 2 and further teaches a delay of the control signal from the first output buffer, a delay of the control signal from the second output buffer and a delay of the control signal from the third output buffer are equal (Lee, [0081] and Fig. 7, after adjusting the size of the buffers, the delays of the different scan signals are the same).
Regarding claim 5, Zhao in view of Lee teaches the limitations of parent claim 2 and further teaches the drive transistor of the first output buffer, the drive transistor of the second output buffer and the drive transistor of the third output buffer have the same structure except widths of semiconductor films specifying the channel widths (Lee, [0087] and rationale as indicated in rejection of claim 1 above, only the channel width of the transistors are changed to achieve the buffers of different sizes).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Patent Pub. No. 2020/0111401 A1) in view of Lee (US Patent Pub. No. 2016/0125844 A1) and Tokuda (US Patent Pub. No. 2020/0235193 A1).
Regarding claim 6, Zhao in view of Lee teaches the limitations of the parent claim 2. Zhao in view of Lee does not seem to explicitly teach a first additional capacitance connected to an output of the second output buffer, the first additional capacitance reducing a difference between a delay of the control signal of the first output buffer and a delay of the control signal from the second output buffer; and 
a second additional capacitance having a larger capacitance value than the first additional capacitance connected to the output of the second output buffer, the second additional capacitance being connected to an output of the third output buffer.
However, in a related art of compensating for the pixel number difference in different scan lines, Tokuda teaches an additional capacitance connected to an output of the scan lines, the additional capacitance reducing a difference between a delay of the control signal of a first scan line and a delay of the control signal of a second scan line (Tokuda, [0075]-[0076], delay caused by the difference in number of pixels, and adjustment capacitance can be added to lines with less pixels to compensate the decrease in luminance unevenness).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the adjustment/additional capacitance connecting to a scan line as suggested by Tokuda in the display of Zhao in view of Lee. The suggestion/motivation would have been in order to further fine tune the load difference without any additional stress in the manufacturing process (Tokuda, [0099]).
Zhao in view of Lee and Tokuda does not seem to explicitly teach a second additional capacitance connected to the third output buffer is larger than a first capacitance connected to the second output buffer.
However, [0076] of Tokuda teaches adjustment capacitance is added to lines with smaller number of pixel, and in the display of Zhao in view of Lee, the third output buffer is connected to a even smaller number of pixel when compared to the second output buffer, hence would require a larger capacitance to even out the difference, based on the teaching in [0076] of Tokuda, and would yield two different capacitances, where the one connected to the third output buffer is larger than the one connected to the second output buffer.
In view of the above, claim 6 is unpatentable over Zhao in view of Lee and Tokuda.
Regarding claim 7, Zhao in view of Lee and Tokuda teaches the limitations of the parent claim 6 and further teaches the first additional capacitance and the second additional capacitance are arranged outside the display region (Tokuda, Figs. 7, 9 and 11-13, adjustment film 144, which forms the adjustment capacitance is formed outside of display region 106).
Regarding claim 8, Zhao in view of Lee and Tokuda teaches the limitations of the parent claim 7 and further teaches each of the first additional capacitance and the second additional capacitance includes two capacitance electrodes each including electrodes of a plurality of connected conductor layers, and an insulator between the plurality of conductor layers (Tokuda, [0076]-[0077], adjustment capacitance is formed by adjustment film overlapping scanning line, where adjustment film is connected to high potential PVDD, i.e. both conductive, with insulating film 162 between them).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, the connection/sharing of the conductor layers to form the capacitance electrodes for the additional capacitance in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2021/0028270 A1 to Yokoyama et al. discloses a similar invention as recited, specifically the insertion of capacitance to reduce load difference of scan lines, see [0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693